Opinion of the Court
ROBERT E. Quinn, Chief Judge:
The accused, a sergeant with almost nineteen years’ service in the military, was tried and convicted by a general court-martial of three specifications of larceny from the Air Force Aid Society. At the trial, he was represented by individual military counsel and appointed defense counsel, both of whom were certified as competent to perform legal duties in a general court-martial.
During an out-of-court hearing on a defense objection to a deposition offered by the prosecution, the law officer questioned the accused. In the course of this examination, the accused testified that he had had no counsel at the pretrial investigation under Article 32, Uniform Code of Military Justice, 10 USC § 832. He said that he was advised by the investigating officer that he could “have an officer, not a lawyer” for counsel; consequently, he told the investigating officer that “it was no use having just any officer sitting here on this investigation.” He declined to exercise his right to counsel.
Paradoxically, over defense counsel’s objection, the point was picked up by trial counsel and made the subject of further examination. Finally, defense counsel, “In view of the evidence . . . raised in this out-of-court hearing,” objected to the Article 32 investigation because the accused was deprived of his right to qualified counsel. The investigating officer was called as a witness. He testified that this was his first investigation. He was advised by a sergeant of the procedure to follow and that “all the lawyers were busy,” and, thus, if the accused wanted counsel, “he would get an officer.” As a result, in advising the accused of his Article 32 rights, he informed him that if he requested counsel, “they possibly could not give him a lawyer but he would have a lawyer during the trial.”
On review, a board of review found *268that the accused had not “knowingly elected to proceed without counsel.” It, therefore, held that error had been committed during the pretrial investigation. However, it concluded that the error did not prejudice the accused. We granted review on the following issue:
“Whether advising the accused that he could not have qualified counsel at the Article 32 hearing was prejudicial.”
Article 32 provides that no specification shall be referred to a general court-martial for trial until a thorough and impartial investigation has been made of the matters it sets forth. At the investigation, the accused has the right to be represented “by counsel.” He may be represented by “civilian counsel if provided by him, or military counsel of his own selection if . . . reasonably available, or by counsel detailed by the officer exercising general court-martial jurisdiction over the command.” These provisions are discussed in paragraph 34c (3) of the Manual for Courts-Martial, United States, 1951. It is there noted that, if the accused desires counsel, and selects neither civilian counsel nor particular military counsel, the general court-martial authority:
“. . . will detail a competent officer to represent the accused as counsel at the investigation; . . . It may be appropriate for the officer exercising general court-martial jurisdiction to designate a permanent pretrial counsel to act in all cases arising within a particular area or at a particular station, thus avoiding delay in investigations. For example, the regularly appointed defense counsel and assistant defense counsel of the general court-martial appointed to sit at a particular station may be designated as pretrial counsel.” [Emphasis supplied.]
The Government contends that, under Article 32 of the Uniform Code and paragraph 34e of the Manual, the “counsel” appointed to represent the accused need not be a lawyer, but only a “competent officer.” Conversely, appellate defense couqsql .maintains that these provisions require the appointment of a member of the bar or a person qualified within the meaning of Article 27 (b), Uniform Code, 10 USC §827, as “competent” to practice law in the courts-martial system. Careful consideration of Article 32 and its relation to other provisions of the Uniform Code indicates that defense counsel’s contentions are correct. The investigation is required only for a charge referred to a general court-martial for trial, and at such trial the accused is entitled to a lawyer in the professional sense. Article 27(b), supra. In this respect, the investigation operates as a discovery proceeding for the accused. United States v Allen, 5 USCMA 626, 18 CMR 250. It would defeat that purpose if a person unskilled in the requirements of proof, or knowledge of legal defenses, represents the accused. Judge Latimer adverted to this tendency in his opinion in United States v McMahan, 6 USCMA 709, 718, 21 CMR 31. He there said:
“. . . Because we must afford each accused the benefit of legislation sanctioning the presence of counsel during the Article 32 hearing, we have had occasion earlier to frown on ‘attempts to whittle it away by merely going through the formality of filling in the blank spaces on a form.’ United States v Parker, supra. In the present case we find testimony from which it may be inferred that the accused was present while some of the statements were obtained, but being untrained in legal proceedings or tactics, he could not hope to develop any leads from, or weaknesses in, the testimony of the Government witnesses. Had a lawyer been selected to probe into these possibilities, the defense attorney at the ensuing court-martial trial might well have been the beneficiary of some material which would have been of benefit to his client.” [Emphasis supplied.]
The same view is necessarily implied in the decision of the board of review in this case. It has also been noted by some writers on military law. Everett, Military Justice in the Armed Forces of the United States, pages 169-172.
A further close connection between *269the pretrial investigation and a general court-martial trial appears in regard to the use of testimony adduced at the former. In United States v Eggers, 3 USCMA 191, 11 CMR 191, we held that, if an investigating officer maintains a verbatim record of testimony, a transcript of that testimony is admissible in evidence against the accused at the trial if the witness is unable to appear and testify in person for a reason specified in Article 49, Uniform Code, 10 USC § 849. However, testimony taken outside the court room is inadmissible in a general court-martial if, at the taking, the accused was deprived of representation by a qualified lawyer. United States v Drain, 4 USCMA 646, 16 CMR 220.
In practical terms, therefore, Article 32 unquestionably requires the appointment of a lawyer to represent the accused. To offset these strong considerations, the Government refers to the explanation given to the House of Representatives of the meaning of the Uniform Code by the Honorable Overton Brooks, Chairman of the Subcommittee of the House Armed Services Committee, which conducted the hearings on the original bill to provide for the Uniform Code. This explanation is as follows:
“Among the provisions designed to insure a fair trial are the following:
GENERAL COURTS MARTIAL
“First. A pretrial investigation is provided, at which the accused is entitled to be present with counsel to cross-examine available witnesses against him and to present evidence in his own behalf.
“Third. A mandatory provision for a competent, legally trained counsel at the trial for both the prosecution and the defense.
“Ninth. A provision for an automatic review of the trial record for errors of law and of fact by a board of review with the right of the accused to be represented by legally competent counsel.” [95 Cong Rec 5720.]
We find nothing in Congressman Brook’s explanation to militate against the language and the obvious purposes of Article 32. It does nothing more than rephrase the language of the Uniform Code; and the omission of the words “legally trained” or “legally competent” from the first paragraph of his enumeration does not indicate an intention by the draftsmen to limit the accused’s representation at the investigation to a nonlawyer.
A statute must be construed so as to give full effect to its manifest purpose. United States v Merritt, 1 USCMA 56, 1 CMR 56. The Article 32 investigation is a judicial proceeding. United States v Nichols, 8 USCMA 119, 23 CMR 343. It is required for every charge referred to trial by a general court-martial. From the standpoint of preliminary preparation, it is fundamentally a part of a general court-martial ease. In short, the connection between the investigation and the trial itself is so close that we are of the opinion that Congress did not intend to differentiate between the two in regard to the qualifications of counsel appointed for the accused. We conclude, therefore, that the accused is entitled to be represented at the investigation by the same kind of counsel to which he is entitled at the trial, namely, counsel qualified within the meaning of Article 27(b).
The right to counsel at the Article 32 investigation can be waived. United States v Allen, supra; United States v McCormick, 3 USCMA 361, 12
CMR 117. It follows, therefore, that the accused can consent to be represented at the pretrial investigation by a nonlawyer, provided he is fully informed of, and understands, his right to have a qualified lawyer appointed to represent him. Here, the board of review found that the accused did not knowingly waive his right to qualified counsel. There is substantial evidence to support that conclusion. In view of that finding and the timely objection to *270the Article 32 investigation, the board of review should have set aside the findings of guilty and the sentence. United States v Nichols, supra. Reversal is particularly required because the investigating officer was permitted to testify to an incriminating statement made to him by the accused. See United States v Gunnels, 8 USCMA 130, 23 CMR 354. The board of review believed that the investigating officer’s testimony could not have had any measurable impact on the court members because a full confession by the accused “was already in evidence.” However, it overlooked the fact that the voluntariness of the confession was in substantial dispute. Exclusive of counsel’s argument, the record contains 45 pages of testimony on that point. The court members were instructed that they could refuse to consider the accused’s pretrial statement as evidence if they determined that it was involuntary. But, with the inadmissible statement to the investigating officer before them, there is much more than a fair risk that they were influenced in their deliberations on that issue.
The decision of the board of review is reversed. The findings of guilty and the sentence are set aside. The record of trial is returned to The Judge Advocate General of the Air Force for reference to the convening authority who, in his discretion, may dismiss the charges or order another investigation in accordance with the requirements of Article 32. He may take such other proceedings, including a rehearing, as may be justified by the investigating officer’s report and the evidence.
Judge FeRguson concurs.